


Exhibit 10.53
MEMORANDUM OF UNDERSTANDING
(Gross-up Methodology for BD1 and BD2 Portfolios)


THIS MEMORANDUM OF UNDERSTANDING (this “Memorandum”) dated this 7th day of
October, 2008 is made by and between BANK OF AMERICA, N.A., a national banking
association (“BofA”) and FIRST STATES GROUP, L.P., a Delaware limited
partnership (“FSG”) for and on behalf of each affiliate of FSG that, as of the
date hereof, leases premises to BofA under a master lease or a continuing term
master lease (each a “Master Lease” and collectively the “Master Leases”) in any
property which was identified as a “Property” under that certain (i) Master
Lease Agreement dated June 30, 2003 between First States Investors 5000A, LLC, a
Delaware limited liability company, as landlord, and BofA, as tenant
(collectively, “BD1 Properties”), and (ii) Master Lease Agreement dated October
1, 2004 between First States Investors 5200, LLC, a Delaware limited liability
company, as landlord, and BofA, as tenant (collectively, “BD2 Properties”, and
hereinafter the BD1 Properties and the BD2 Properties shall each be referred to
as a “Property” and collectively as the “Properties”), which includes those
affiliates identified on Exhibit A attached hereto (collectively, “FSG
Affiliates”).
BACKGROUND
A.BofA, FSG and certain of the FSG Affiliates are parties to a certain
Settlement Agreement, Mutual Release and Agreement to Modify Leases dated as of
January 23, 2007, but with an effective date of January 1, 2007 (“Settlement
Agreement”).
B.Pursuant to Section 4.2 of the Settlement Agreement, the parties agreed to
work together in good faith to establish a mutually acceptable revised
“gross-up” methodology to be used to calculate Operating Expenses under the BD1
Leases and BD2 Leases (as such terms are defined in the Settlement Agreement).
C.Since execution of the Settlement Agreement, certain of the Properties were
transferred to various FSG Affiliates (collectively, “Transferred Properties”)
and, in connection therewith, the BD1 Leases and the BD2 Leases were terminated
with respect to such Transferred Properties, and BofA and such FSG Affiliates
entered into the Master Leases with respect to such Transferred Properties.
D.BofA and FSG (for and on behalf of the FSG Affiliates), have established a
mutually acceptable revised “gross-up” methodology for the Master Leases
(including the BD1 Leases and the BD2 Leases ), all as described more
particularly below.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, each intending to be
legally bound hereby, covenant and agree as follows:
1.Capitalized Terms. All capitalized terms not otherwise defined herein shall
have the meanings provided in each of the applicable Master Leases.




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




2.Gross-Up Methodology. (a) Attached hereto as Exhibit B is a schedule that
identifies the percentage of certain Operating Expenses that BofA and FSG agree
are fixed and therefore not subject to being “grossed-up” under Section 2.2(e)
of the Master Leases, and the percentage of such operating expenses that BofA
and FSG agree are variable and are therefore subject to being “grossed-up” under
Section 2.2(e) of the Master Leases (“Gross-Up Schedule”), all in accordance
with the terms of this Paragraph 2. BofA and FSG (for and on behalf of the FSG
Affiliates) each agree that the Gross-Up Schedule shall be utilized when
calculating adjustments to Operating Expenses under Section 2.2(e) of each of
the Master Leases for calendar years 2007, 2008, 2009, and 2010. BofA and FSG
further agree that such Gross-Up Schedule shall continue to be utilized during
each calendar year after calendar year 2010 to calculate adjustments to
Operating Expenses under Section 2.2(e) of each of the Master Leases until such
time, if ever, that a Gross-Up Modification occurs in accordance with
subsection(b)below.
(b)BofA or FSG may modify and/or discontinue the use of the Gross-Up Schedule
under one or more of the Master Leases with respect to one or more of the
Properties at any time or times during the Term after calendar year 2010, if
BofA or FSG determines, in its sole discretion, that the Gross-Up Schedule does
not accurately reflect the adjustments to Operating Expenses as contemplated in
Section 2.2(e) of such Master Lease or Master Leases (“Gross-Up Modification”),
by delivering to the other written notice in accordance with the terms of the
applicable Master Lease or Master Leases (“Gross-Up Modification Notice”) on or
before June 1 of the calendar year immediately prior to the calendar year in
which the Gross-Up Modification shall occur. Any such Gross-Up Modification
shall commence January 1st of the calendar year immediately following the
calendar year in which a Gross-Up Modification Notice is delivered (e.g., if a
Gross-Up Modification Notice is delivered on or before June 1, 2010, the
Gross-Up Modification shall commence on January 1, 2011; and if a Gross-up
Modification Notice is delivered on or before June 1, 2011 the Gross-Up
Modification shall commence on January 1, 2012, etc.); provided, however, that
any such Gross-Up Modification shall be subject to the dispute resolution
procedures set forth in Article 12 of the applicable Master Lease in the event
of a disagreement between BofA and First States as to the new “gross-up”
methodology utilized in connection with the Gross-Up Modification.
(c)BofA and FSG each hereby agree that this Memorandum, and the “grossup”
methodology established hereunder, shall be applicable only with respect to
Properties that are owned by FSG or any of the FSG Affiliates, and that such
“gross-up” methodology shall not apply to any of the Properties that are, from
time to time, sold by FSG or any of the FSG Affiliates to a third party
purchaser (“Third Party Purchaser") and/or with respect to any Separate Lease
entered into by such Third Party Purchaser, as landlord, and BofA, as tenant.
3.Settlement Agreement. BofA and FSG (for and on behalf of the FSG Affiliates)
hereby acknowledge and agree that this Memorandum evidences the revised
“gross-up” methodology established in accordance with Section 4.2 of the
Settlement Agreement, and that no further written agreements or amendments
relating to the “gross-up” methodology are required under the Settlement
Agreement.

Page2 of 6

--------------------------------------------------------------------------------






4.Counterparts. This Memorandum may be executed in one or more counterparts,
each of which shall be an original, but all of which when taken together shall
constitute one instrument.


IN WITNESS WHEREOF, Landlord and Tenant have caused this Memorandum of
Understanding to be executed by their respective duly authorized officers as of
the day and year first above written.
FIRST STATES GROUP, L.P., a Delaware
limited partnership
 
 
By:
First States Group, LLC, a Delaware
 
limited liability company, its general partner
 
 
 
By: /S/ Robert R. Foley
 
Name: Robert R. Foley
 
Title: Chief Operating Officer & Vice President
 
 
BANK OF AMERICA, N.A., a
national banking association
 
 
By:
/S/ Bernard OConnell
 
Name: Bernard OConnell
 
Title: Senior Vice President
 
 




Page3 of 6

--------------------------------------------------------------------------------




EXHIBIT A
FSG Affiliates
First States Investors 5000A, LLC
First States Investors 5000B, LLC
First States Investors 5200, LLC
First States Investors 5300, LLC
American Financial TRS, Inc.
First States Investors TRS, L.P.
First States Investors GS Pool A, L.P.
First States Investors DB I SP, L.P.
First States Investors HFS L.P.

Page4 of 6

--------------------------------------------------------------------------------




EXHIBIT B
(Page 1 of 2)


Gross-Up Schedule
Object Account
Description
Fixed %
Variable %
50105
Security-Contract
100%
0%
50110
Security-Other
100%
0%
50205
Eng Sal & Benefits-Ext
70%
30%
50210
Prop Mgmt-Salaries&Benefits-External
100%
0%
50220
Property Mgmt Admin Fee-External
N/A
N/A
50230
Prop Mgmt-Direct Charges-External
100%
0%
50255
Eng Sal & Benefits-Internal
70%
30%
50260
Prop Mgmt-Salaries&Benefits-Internal
100%
0%
50270
Property Mgmt Admin Fee-Internal
100%
0%
50280
Prop Mgmt-Direct Charges-Internal
100%
0%
50305
Alterations & Repairs
80%
20%
50310
Electrical Repairs
50%
50%
50315
Structural
100%
0%
50320
Roof Repairs
100%
0%
50325
Plumbing Repairs
65%
35%
50330
Concrete Masonary Repairs
100%
0%
50335
Pest Control Exp
100%
0%
50340
Water Service Contract
100%
0%
50345
Equip Management Contracts
100%
0%
50350
HVAC repairs
50%
50%
50355
General Blg Maintenance
60%
60%
50360
Maintenance Supplies
50%
50%
50365
Fire Prevention
100%
0%
50370
UPS Contracts
100%
0%
50375
Generator Contracts
100%
0%
50380
Lighting Maint & Light Bulbs
15%
85%
50390
Storm Damage
100%
0%
50405
Parking Lot/Garage Maintenance
80%
20%
50410
Parking Lot/Garage Cleaning
80%
20%
50415
Parking Lot/Garage Fees
100%
0%
50505
Rent Exp
100%
0%
50515
Rent Exp-Opex
100%
0%
50520
Rent Exp-Sales Tax
100%
0%
50605
Elevator Expense
100%
0%
50610
Elevator Service Contracts
100%
0%
50615
Elevator-repairs
100%
0%
50620
Elevator-License & Inspection Fees
100%
0%
50810
Janitorial-Cntrct Srv-Dly Clng
15%
85%
50815
Janitorial-Cntrct Srv-Wndw Clng
100%
0%
50820
Janitorial-Cntrct Srv-Spcl Cln
15%
85%
50825
Janitorial-Supplies/Matrls/Msc
15%
85%
50830
Janitorial-Trash Removal\Routn
15%
85%


Page5 of 6

--------------------------------------------------------------------------------




EXHIBIT B
(Page 2 of 2)


Gross-Up Schedule


Object Account
Description
Fixed %
Variable %
50905
Contract Servics-Extr Lndscpng
100%
0%
50910
Contract Servics-Intr Lndscpng
100%
0%
50915
Snow Removal
80%
20%
51005
Management Fees
N/A
N/A
51105
Real Estate Fees
N/A
N/A
51110
Real Estate Taxes-Abatement
N/A
N/A
51115
Improvement District Taxes
N/A
N/A
51210
Electric
40%
60%
51220
Water & Sewer
50%
50%
51230
Gas
80%
20%
51240
Fuel Oil
80%
20%
51260
Chilled Water
60%
40%
51270
Utility Management Costs
100%
0%
51280
Utilities-Other
100%
0%
51305
Insurace Exp
95%
5%
51405
Other Taxes
100%
0%
51410
Tenant Relations
100%
0%
51415
Card Access Costs
100%
0%
51425
Miscellaneous Occupancy
100%
0%






Page6 of 6